DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
The Examiner has noted the Applicant’s claiming priority to foreign application JP2015-168692 filed on 8/28/2015.
The Examiner has noted the Applicant’s claiming priority as continuation from U.S. Application 15/754,940.


Status of Claims
Claims 1-4, 7-11, and 15-16 remain pending, and are rejected.
Claims 5-6 and 12-14 have been cancelled.


Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Objections
Regarding Claim 3: Claim 3 recites the pop-up which lacks antecedent basis. There is no recitation of a pop-up in claim 1, which claim 3 is dependent to. Claim 3 should be dependent on claim 2. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1 and 15 are rejected on the grounds of nonstautory double patenting as being unpatentable over Claims 1 and 4 of U.S. Patent Application 15/754,940 (patent number 10,929,857).

Note: A Notice of Allowance was mailed for 15/754,940 on 10/23/2020.

Regarding Claims 1 and 15, with Claim 1 as representative: Claim 1 of Issued Patent No. 10,929,857 recites a method comprising:
determining a country of a foreign user who accessed an EC site; Claim 1 of Issued Patent No. 10,929,857 recites “determining a country of a foreign user…”.
causing a button or a banner to be displayed for forwarding a web-browser of a user terminal of the foreign user from the EC site to a website provided by an assisting server different from a server providing the EC site, which handles information of the EC site; Claim 1 of Issued Patent No. 10,929,857 recites “causing a button or a banner to be displayed for forwarding…”.
wherein the button or a banner is displayed on an upper area of a webpage of the EC site. Claim 4 of Issued Patent No. 10,929,857 recites “wherein the forwarding is performed in response to a click or tap by the foreign user of a portion of a banner placed on an upper or lower area of a webpage of the EC site”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-11, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perron (US 20080140542 A1).

Regarding Claim 1: Perron discloses a method comprising:
determining a country of a foreign user who accessed an EC site; Perron discloses using the IP address of the user at the time of operation to determine the present country location of the user (Perron: [0024]; see also: [0021]; [0031]; [0038]; Fig. 2, #122).
causing a button or a banner to be displayed for forwarding a web-browser of a user terminal of the foreign user from the EC site to a website provided by an assisting server different from a server providing the EC site, which handles information of the EC site; Perron discloses where a button, such as links to shopping cart, store home, or product detail pages will forward to the appropriate store based on the location of the user (Perron: [0025]; see also: [0019]; [0023]; Fig. 1, #112,114).
wherein the button or a banner is displayed on an upper area of a webpage of the EC site. Perron discloses the navigation bar of buttons on the top of the webpage (Perron: [0022]; see also: Fig. 3, #140).

Regarding Claim 7: Perron discloses the limitations of claim 1 above.
Perron further discloses wherein the webpage to which the forwarding is performed is a page for notifying the assisting server of the intention to purchase the certain article. Perron discloses wherein the 

Regarding Claim 8: Perron discloses the limitations of claim 1 above.
Perron further discloses wherein the forwarding is performed when the country is included in the countries to which delivery is not available at the EC site as result of the determination. Perron discloses forwarding the page to a reseller page when there is no external reference identification for the country of the user (Perron: [0021]).

Regarding Claim 9: Perron discloses the limitations of claim 8 above.
Perron further discloses wherein the forwarding is not performed when the country is included in countries to which sales is not available at the EC site. Perron discloses forwarding the page to a reseller page when there is no external reference identification for the country of the user (Perron: [0021]).

Regarding Claim 10: Perron discloses the limitations of claim 1 above.
Perron wherein the forwarding is not performed when the country is included in countries to which delivery is available at the EC site as a result of the determination. Perron discloses sending the user to the locale within the company stores for the specified external reference identification (Perron: [0021]).

Regarding Claim 11: Perron discloses the limitations of claim 1 above.
Perron further discloses wherein the determination is performed based on an IP address allocated to the user terminal. Perron discloses detecting the IP address of the customer to determine the country of the customer (Perron: [0023-0024]; see also: [0031]).

Regarding Claim 15 and 16: Claims 15 and 16 recite substantially similar limitations as claim 1. Therefore, claim 15 and 16 are rejected under the same rationale as claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being anticipated by Perron (US 20080140542 A1) in view of Cooper (US 20130117122 A1).

Regarding Claim 3: Perron discloses the limitations of claim 1 above.
Perron does not explicitly teach wherein the forwarding is performed after the foreign user has input or selected a country in which the foreign user resides on the pop-up. Notably, however, Perron does disclose determining the location of the user to forward the user to the appropriate page (Perron: [0023-0024]).
To that accord, Cooper does teach wherein the forwarding is performed after the foreign user has input or selected a country in which the foreign user resides on the pop-up. Cooper teaches determining the location from a manual input by the user, and then directing the user to an external source based on the location (Cooper: [0012]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the forwarding after an input of country by the user to the invention of Perron. One of ordinary skill in the art would have been motivated to do so in order to receive information applicable to the determined location (Cooper: [0009]).



Claim 4 is rejected under 35 U.S.C. 103 as being anticipated by Perron (US 20080140542 A1) in view of Peles (US 20120036048 A1).

Regarding Claim 4: Perron discloses the limitations of claim 1 above.
Perron does not explicitly teach wherein the forwarding is performed in response to a click or tap by the foreign user of a portion of a banner placed on an upper or lower area of a webpage of the EC site. Notably, however, Perron does disclose where the forwarding occurs upon selecting a button (Perron: [0025]).
To that accord, Peles does teach wherein the forwarding is performed in response to a click or tap by the foreign user of a portion of a banner placed on an upper or lower area of a webpage of the EC site. Peles teaches where the forwarding is in response to clicking on a banner on the webpage (Peles: [0045]; see also: [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the forwarding in response to clicking on banner to the invention of Perron. One of ordinary skill in the art would have been motivated to do so in order to direct the user to an appropriate page for the promotional content (Peles: [0045]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lakes (US 20120173692 A1): Lakes discloses a system for redirecting a user to a country-based online store for a country that corresponds to the user. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./             Examiner, Art Unit 3625       

/Jeffrey A. Smith/             Supervisory Patent Examiner, Art Unit 3625